DETAILED ACTION
1.	This office action is a response to communication submitted on 04/02/2021.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 04/14/2021 and 12/15/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-17 are presented for examination.
Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 5.	Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto et al. (US 20130113400 A1).
In regards to claims 1 and 9, Kishimoto shows (Figs. 1-11) a method and its corresponding system, (apparatus) for detecting a logic level (i.e. level of measurement signal) of a rotor (72) of a motor (10), comprising: 
obtaining an analog voltage (i.e. Ms) output by a position sensor (i.e. 12 and 30/302) for a winding (i.e. 11) of the motor (10); 
setting a first commutation voltage and a second commutation voltage (i.e. PWM for UH/VH/WH and UL/VL/WL); 

performing angle correction (i.e. by means of 33/332 and/or 32/322) on the logic level according to a first angle corresponding to the first commutation voltage and a second angle corresponding to the second commutation voltage (i.e. dp),
wherein the first commutation voltage is a commutation voltage for triggering a rising edge, and the second commutation voltage is a commutation voltage for triggering a falling edge (see Figs. 4-5, 9, 11, 16, 18 and pars. 59-78, 87).
In regards to claims 2 and 10 Kishimoto shows (Figs. 1-11), wherein the obtaining an analog voltage (Ms) output by a position sensor (12 and 30/302) for a winding of the motor comprises: analog sampling voltage signals (Ms) output by a Hall sensor as the analog voltage, wherein the position sensor is the Hall sensor (12), (par. 123).
In regards to claims 3 and 11 Kishimoto shows (Figs. 1-11), wherein the generating a logic level according to the analog voltage, the first commutation voltage and the second commutation voltage comprises: determining a rising edge of the logic level according to the first commutation voltage, wherein when the analog voltage is in a rising region, a logic level corresponding to a part of the analog voltage greater than the first commutation voltage is set to a high level, and a logic level corresponding to a part of the analog voltage less than the first commutation voltage is set to a low level (see Figs. 4-5, 9, 11, 16, 18 and pars. 59-78, 87).
In regards to claims 4 and 12, Kishimoto shows (Figs. 1-11) wherein the generating a logic level according to the analog voltage, the first commutation voltage and the second 
In regards to claims 5 and 13, Kishimoto shows (Figs. 1-11) wherein the generating a logic level according to the analog voltage, the first commutation voltage and the second commutation voltage further comprises: determining a falling edge of the logic level according to the second commutation voltage, wherein when the analog voltage is in a falling region, a logic level corresponding to a part of the analog voltage greater than the second commutation voltage is set to a high level, and a logic level corresponding to a part of the analog voltage less than the second commutation voltage is set to a low level (see Figs. 4-5, 9, 11, 16, 18 and pars. 59-78, 87, 91-94).
In regards to claims 6 and 14, Kishimoto shows (Figs. 1-11) wherein the second commutation voltage is equal to a power supply voltage (i.e. parallel to power supply 29).
In regards to claims 7 and 15, Nishimoto shows (Figs. 1-11) wherein the performing angle correction on the logic level according to a first angle corresponding to the first commutation voltage and a second angle corresponding to the second commutation voltage comprises: setting an angle corresponding to a falling edge of the logic level to 00; and advancing an angle corresponding to a rising edge of the logic level by 180°-X, wherein the X is the first angle corresponding to the first commutation voltage (see Figs. 4-5, 9, 11, 16, 18 and pars. 59-78, 87).

In regards to claim 7, Nishimoto shows (Figs. 1-11) motor, comprising the system for detecting a logic level of a rotor of a motor (10).
Related Prior Arts
6.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
(US 20180167003 A1) discloses lead angle controller has a position sensor (11) that detects the position of rotor of a BLDC motor (10), and a lead angle control unit (30) that determines a lead angle based on detection signal from the position sensor, and outputs a lead angle control signal that is configured to represent a compensated phase current converting time corresponding to the lead angle. A phase current converter (50) outputs a phase current conversion signal based on detection signal from the position sensor and the lead angle control signal. The phase current conversion signal determines phase current step of stator of the BLDC motor. A signal holder (40) receives the detection signal and the lead angle control signal, holds the detection signal and the lead angle control signal for a predetermined amount of time, and provides the detection signal and the lead angle control signal to the phase current converter simultaneously.
(US 20090009117 A1) discloses the pulse width Tp of the spike voltage becomes large in FIG. 5, and its trailing edge approaches the intersection of the equivalent neutral point and the induced voltage. If the pulse width Tp becomes larger than 
(US 20100237814 A) discloses a method for controlling a brushless DC motor, comprising transmitting a phase-inversion signal to a motor control unit by a rotor position detecting unit after a motor enters a stable state; advancing or delaying phase shift by said motor control unit at an offset electrical angle; recording and comparing phase current values I at different offset electrical angles whereby obtaining an optimum offset angle α m corresponding to the minimum phase current value I min; and advancing or delaying phase shift by said motor at said optimum offset angle α m.
(US 20030123178 A1) power amplifying means in response to the level of said position signal of the position detecting means at or around the timing of the occurrence of said start signal;phase changing means for changing sequentially the activation phase of the drive signals to said Q-phase windings by said Q first power amplifying means and said Q second power amplifying means in the positive direction in response to time; andphase correcting means for correcting 
(EP 3319224 A1) discloses a first position comparator obtains a rising edge H1a, and the first position comparator outputs a timing interrupt signal to the timer 150 and the timer 150 records a time t0. When a next edge is generated, such as a falling edge H3b, the third position comparator outputs a timing interrupt signal to the timer 150 and the timer 150 records a time t1. The CPU 115 obtains a rotation speed of the motor 30 via a time difference Δ t between t0 and t1. After the time t1 is recorded, the timer 150 clears the time t0 and records time t1 as time t0. When a next edge is generated, such a rising edge H2a, the second comparator outputs a timing interrupt signal to the timer 150. The CPU 115 obtains a rotation speed of the motor via a time difference Δt between t0 and t1. And then the rotation speed of the motor is obtained by calculating the time difference between the rising edge H2a and the falling edge H1b as follows. In the motor running stage, the CPU 115 determines the operating condition of the motor by calculating the rotational speed of the motor by the time difference of every two adjacent edges.
Conclusion
74.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846